Title: David Gelston to Thomas Jefferson, 7 July 1812
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir, New York July 7th 1812.
             Your letter of the 2d instant I have received, and this day, I have shipped the machine on board the Schooner Charles, Capt Andrew Bates, bound to Richmond, to the care of Messrs Gibson & Jefferson, to whom I have written—the $5– you enclosed I received; I have not yet been called upon for any expenses, but shall pay them, when demanded—I wish the machine safe to hand, and am very sincerely—your’s—
            
              David
              Gelston
          
          
            The vessel will sail immediately
          
        